DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as a skin or mucosal cleansing, composition, method and system. The composition comprises a binary system of an anionic surfactant and a non-anionic surfactant which may be nonionic, zwitterionic or amphoteric. The water content is 93% and the characteristics are an eye BCOP of less than 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 10-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims states a cationic surfactant is cocamidopropyl-ammonium chloride. The statement appears to be a combination of an amphoteric surfactant and a salt. The specification does not provide any guidance as what applicant intends to claim. Is this cationic surfactant the polymer from 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-12, 14-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annaheim et al (2014/0135245).
Annaheim et al disclose a cleansing composition, in particular for cleansing the skin and mucous membranes, in personal care compositions (abstract). The composition comprises 85-95% by weight of water (0040); gelling agent such as cationic polyquaterniums in amount from 0.1 to 1% by weight (0030; 0051-0052); 0.1 to 10% of a mixture of foaming surfactants such as amidopropylbetaine (0068) and additional surfactants such as anionic carboxylates (0086). Additionally, preservatives amount to 0.1 to 1% and are further included (0112). With respect to the method and systems employing said composition of Annaheim, it is taught that automatic touchless devises are utilized to dispense the formulation (0125) from a container (0135) onto a wipe or tissue for the purpose of cleansing the skin or mucous membrane of the user (0131-0135).  See examples 5 & 6.
Annaheim et al teach all of the instantly required as a composition utilized for cleansing mucosal with a tissues from an automatic dispenser. The prior art is, however, silent with respect to the BCOP score of less than 1.
It would have been obvious to the skilled artisan to expect the characteristics of the BCOP score to be less than 1 as claimed given that Annaheim et al teach all the required components, in their requisite proportions for the purpose of cleansing mucosal membrane as claimed. In the absence of a showing to the contrary, one skilled in the art would have expected similar or the same characteristics such as eye irritancy scores given that Annaheim is concerned with the same membrane cleansing and teaches levels of surfactants and water that would lead Annaheim et al to comprise the same characteristics such as BCOP scores of less than 1. 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claim 4 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Annaheim et al (2014/0135245) in view of Chambers et al (6,387,857).
Annaheim et al is relied upon as set forth above. Specifically, Annaheim et al do not teach the specific cocoamidopropyl-ammonium chloride component as claimed.
Chambers et al disclose a personal cleansing composition comprising anionic, cationic, zwitterionic, amphoteric and mixtures thereof, for the purpose of cleansing the skin and body (col. 1, lines 5-12 and col. 2, lines 43-52). Chambers et al teach that amphoteric surfactants such as cocamidopropyl timethyl ammonium chloride (EMPIGEN CSC) are suitable amphoteric surfactants for personal cleansing use (col. 5, lines 40-44).
It would have been obvious to the skilled artisan at the time the invention was made to utilize a well-known amphoteric surfactant such as the commercially available EMPIGEN CSC. Moreover, Annaheim et al invites the inclusion of amphoteric surfactants in their body wash for personal use and cleansing of mucosa and one skilled in the art, in the absence of a showing to the contrary, would have been motivated to utilize additional amphoteric surfactants given that many Chambers et al employ many of the same amphoteric surfactants suggested by Annaheim et al and one skilled would them to function in the same or similar manner.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761